DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-12, drawn to a polishing apparatus, classified in H01L 21/67219.
II. Claims 13-20, drawn to a polishing method, classified in B24B 1/00.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as polishing with one carrier head and then subsequently performing the operation of loading a substrate to the second carrier head from the loading station, rather than performing these concurrently. Additionally the apparatus may be used to perform an operation in which the second carrier head is not used to load a wafer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have a different classification and status in the art and require search terms which are not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species Group A:
	Species A1: Embodiment of Fig 2A or 12 including only the first robot (224) and second robot (226) in the first portion for loading and unloading wafers 
	Species A2: Embodiment of Fig 2B including the first robot (224) and second robot (226) in the first portion for loading and unloading wafers and a third robot (314 in specification, appears to be 214 in Fig 2B) and transfer station (216) in the second portion (appears to be labeled 205b in Fig 2B but number is not in specification) as the only means for transferring substrates to or from polishing modules.
	Species A3: Embodiment of Fig 3A-B including the first robot (224) and second robot (226) in the first portion for loading and unloading wafers and a third robot (314) and transfer station (216) in the second portion (305) and inter-module substrate exchangers (350) for relatively quick transfer between adjacent polishing modules facing each other as the only means for transferring substrates to or from polishing modules.
Species A4: Embodiment of Fig 4 including the first robot (224) and second robot (226) in the first portion for loading and unloading wafers and a third robot (314), first transfer station (216 in specification, appears to be 316 in Fig 4), fourth robot (414), and second transfer station (416) in the second portion (405) as the means for transferring substrates to or from the polishing modules.
Species A5: Embodiment of Fig 5A-B including the first robot (224) and second robot (226) in the first portion for loading and unloading wafers and a linear substrate handling system (530) featuring a single central linear member (532, track, rail, or belt) and shuttles (534) coupled to the linear member for 
Species A6: Embodiment of Fig 6 including the first robot (224) and second robot (226) in the first portion for loading and unloading wafers and a linear substrate transfer system (630) featuring a first linear member (labeled 632 in specification and appears to be labeled 624 in Fig 6)  and a plurality of orthogonal second linear members (labeled 634 in specification and appears to be labeled 622 in Fig 6) disposed orthogonally to the first linear member and disposed along the perimeter of the second portion (605) and shuttles with a pivot arm (638) for transferring substrates to or from the polishing modules in the second portion (605).

Species Group B:
	Species B1: The polishing module embodiment of Fig 1A-C having a rotatable platen (151) with a polishing pad (152) fixedly secured thereto and the center of rotation of the platen is in plane G of the carrier support module 120 or offset from plane G of the carrier support module to form the angle θ(2) of 45° or more [0056] as shown in Fig 1C.
	Species B2: The polishing module embodiment of Fig 8B having a stationary platen (804) and a belt polishing pad (808) and the indexing direction of the pad is orthogonal or substantially orthogonal to plane G of the carrier support module.
Species B3: The polishing module embodiment of Fig 9 having a rotatable platen (914) and a roll-to-roll polishing pad (916) and the indexing direction of the pad is orthogonal or substantially orthogonal to plane G of the carrier support module.



The species are independent or distinct because in species group A, the species have different and distinct means for transferring the substrate within the apparatus and for species group B, the species have different and distinct arrangements of the polishing pad and platen and arrangement relative to the plane G of the carrier support module. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of group A and B (i.e. one from group A AND one from group B), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and require a different field of search with search terms that are not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to Marcus Hammack on 11/05/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716